Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 1 of 36




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01443-MEH

FRIENDS OF ANIMALS,

       Plaintiff,

v.

DAVID BERNHARDT, in his official capacity as the Secretary of the Interior, and
U.S. FISH AND WILDLIFE SERVICE, an agency of the United States,

       Defendants.


                                           ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff, an animal advocacy group, alleges that Defendant 1 violated the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, et seq., by improperly responding to Plaintiff’s FOIA

requests for documents related to the import of African elephant and giraffe products. Now

before the Court are the parties’ cross motions for summary judgment (ECF 21 and 25). The



1
   In their Motion, the above-captioned Defendants argue Secretary Bernhardt is not a proper
defendant. Defs.’ Mot. for Summ. J. 32. They contend the only proper defendant to a FOIA
action is a federal agency and request that the Amended Complaint be dismissed as to Secretary
Bernhardt. Plaintiff does not respond to this argument. Under FOIA, this Court has the power
“to enjoin [an] agency from withholding agency records and to order the production of
any agency record improperly withheld.” 5 U.S.C. § 552(a)(4)(B) (emphasis added). The Court
notes that the only proper defendant to a FOIA case is a federal agency. See, e.g., Batton v.
Evers, 598 F.3d 169, 173 n.1 (5th Cir. 2010); Ginarte v. Mueller, 534 F. Supp. 2d 135, 136–37
(D.D.C. 2008); Gallagher v. Nat’l Sec. Agency, No. 18-cv-01525-GPG, 2018 WL 9413215, at *1
(D. Colo. Aug. 23, 2018). Although there is some disagreement about whether agency
components, like the U.S. Fish and Wildlife Service (“FWS”), are subject to FOIA in their own
names, see Jean-Pierre v. Fed. Bureau of Prisons, 880 F. Supp. 2d 95, 101 (D.D.C. 2012), in
this case the Department of the Interior is certainly a party defendant. Ginarte, 534 F. Supp. 2d
at 137. Accordingly, the Court discusses a single Defendant throughout the remainder of this
Order.
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 2 of 36




motions are fully briefed, and the Court finds that oral argument will not assist in its adjudication

of the motions. Based on the record and the following analysis, the Court denies Plaintiff’s

Motion for Summary Judgment and grants the Government’s Motion for Summary Judgment.

                                       FINDINGS OF FACT

            Cross motions for summary judgment are examined under the usual Rule 56 standards,

     with the court viewing all facts and reasonable inferences in the light most favorable to the

     nonmoving party. Denver Inv. Advisors, LLC v. St. Paul Mercury Ins. Co., No. 17-CV-00362-

     MEH, 2017 WL 3130923, at *1 (D. Colo. July 24, 2017). The following facts are undisputed

     unless otherwise cited.

I.        The OLE and Form 3-177

          A.      The OLE

1.        The Office of Law Enforcement (“OLE”) is a component of FWS that investigates

wildlife crimes, regulates wildlife trade, and works to protect wildlife resources.

2.        When fully staffed the OLE employs 261 special agents and approximately 140 wildlife

inspectors.

3.        The OLE also specifically employs two individuals dedicated to responding to FOIA

requests directed to OLE records.

4.        OLE special agents enforce federal wildlife laws by, among other things, collecting

evidence, interviewing witnesses, conducting surveillance, executing federal search warrants,

making arrests, preparing cases for court, and assisting state and local counterparts with wildlife

crime investigations.

5.        OLE wildlife inspectors defend United States ports against illegal wildlife trade by,

among other things, processing declared imports and exports, intercepting wildlife contraband,


                                                 2
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 3 of 36




conducting proactive enforcement operations to stop smugglers, and working with special agents

to investigate businesses and individuals engaged in wildlife trafficking.

6.        OLE special agents and wildlife inspectors routinely use the agency’s database called the

Law Enforcement Management Information System (“LEMIS”) in performing their official

duties.

7.        The information documented in LEMIS includes all FWS wildlife violations and all

declared imports and exports of wildlife and wildlife products in the United States, both legal

and illegal.

8.        The OLE manages LEMIS.

9.        The information contained in LEMIS is derived from the submission of a Form 3-177, as

well as supporting documents that are required to be submitted with the Form 3-177, such as

permits authorizing the transport of the wildlife.

          B.     Form 3-177

10.       Form 3-177 is the FWS’s “Declaration for Importation or Exportation of Fish and

Wildlife.”

11.       The form requires any importer or exporter of wildlife to declare certain information for

each import or export of wildlife or wildlife products.

12.       Some of the information collected includes the specific species being transported, the

importer and exporter, the quantity and monetary value of the shipment, and relevant permit

numbers.

13.       With limited exceptions, all importers and exporters are required to file completed,

signed Form 3-177s upon the import or export of any wildlife.

14.       The OLE collects Form-3-177s and their supporting documents and adds them to LEMIS.


                                                 3
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 4 of 36




II.    The Elephant Request

       A.      Request and Initial Response

15.    On May 9, 2018, Plaintiff submitted a FOIA request to FWS for documents relating to

the import of African elephant skins and products (“Elephant Request”).

16.    The Elephant Request sought “copies of all documents and records,” from January 1,

2012 through the date of the request, “held by [FWS] relating to [the] import of African Elephant

(Loxodonta africana) skins, hides, and products (excluding imports that consist solely of ivory),

including . . . all information submitted on Form 3-177 or its predecessor forms.”

17.    Because the Elephant Request sought Form 3-177 information, the request was routed to

the OLE for processing.

18.    On August 30, 2018, the OLE issued a response to the Elephant Request and produced

approximately 847 pages of responsive Form 3-177 records.

19.    In the response, the OLE notified Plaintiff that it withheld certain portions of these

records under FOIA Exemptions 4, 6, and 7(C).

       B.      Appeal

20.    On January 9, 2019, Plaintiff filed a timely administrative FOIA appeal that met the

requirements of 43 C.F.R § 2.59.

21.    Defendant did not respond to Plaintiff’s Elephant Request appeal within FOIA’s

statutorily mandated twenty-workday time limit.

22.    As of the date Plaintiff filed its Complaint, Defendant had still not responded to

Plaintiff’s Elephant Request Appeal.

23.    Plaintiff has fully exhausted its administrative remedies regarding the Elephant Request.

III.   The Giraffe Request


                                               4
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 5 of 36




        A.       Request and Initial Response

24.     On November 16, 2018, Plaintiff sent another FOIA request to FWS for information

relating to New York and Connecticut residents who have filed Form 3-177s between January

2014 and November 2018 to import giraffes and their parts (“Giraffe Request”).

25.     The Giraffe Request sought “copies of all documents, records and data held by [FWS]

relating to New York and Connecticut residents who have filed FWS [F]orm 3-177 . . . between

January 2014 and November 2018 to import African giraffes (Giraffa camelopardalis) and any

part or product derived therefrom.”

26.     Because the Giraffe Request sought Form 3-177s that were housed in the LEMIS

database, this request was also routed to the OLE.

27.     In an April 2, 2019 email, Plaintiff agreed to allow FWS to send modified LEMIS data,

limited to private citizens who imported giraffes and their parts to the ports of New York, New

York, and Newark, New Jersey.

28.     On May 15, 2019, FWS informed Plaintiff that it had completed its response to the

Giraffe Request and attached the LEMIS data in an Excel spreadsheet (“Giraffe Response”).

29.     The Giraffe Response notified Plaintiff that FWS withheld 373 names of importers and

exporters under FOIA Exemptions 6 and 7(C).

30.     FWS did not produce a Vaughn index 2 describing the information it withheld and

specifying the reasons why the information was exempt.

        B.       Appeal

31.     On May 31, 2019, Plaintiff filed a timely administrative FOIA appeal that met the


2
 “A Vaughn index is a compilation prepared by the government agency (or intervenor) listing each of the withheld
documents and explaining the asserted reason for its nondisclosure. See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.
1973), cert. denied, 415 U.S. 977, 94 S.Ct. 1564, 39 L.Ed.2d 873 (1974).” Anderson v. Dep't of Health & Human
Servs., 907 F.2d 936, 940 (10th Cir. 1990).

                                                       5
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 6 of 36




requirements of 43 C.F.R. § 2.59.

32.    FWS did not timely respond to the Giraffe Request appeal (twenty workdays).

33.    FWS denied Plaintiff’s Giraffe Request appeal on September 27, 2019.

34.    Plaintiff has fully exhausted its administrative remedies regarding the Giraffe Request.

IV.    Facts Related to the Relied-On Exemptions

       A.      Withholdings Under Exemption 4

35.    As noted above, FWS withheld portions of the response to the Elephant Request under

FOIA Exemptions 4, 6, and 7(C).

36.    Under Exemption 4, FWS withheld portions of a single, three-page Form 3-177 form,

alleging that the withheld information is confidential, commercial, or financial information

protected from disclosure.

36.    Specifically, information withheld under Exemption 4 included the name of the domestic

importer, name of the foreign exporter, port of clearance, port of export, number of cartons

containing wildlife, quantity and units of animals parts imported, the monetary value of the

animal parts to be imported or exported, the country of species origin code, the name of the

carrier, the name of the management authority, the contact name for the shipping agent/freight

forwarder/customs broker, and the CITES/U.S. permit number.

37.    The entity that submitted the Form 3-177 is a business in the exotic leather market.

38.    The OLE contacted the entity that submitted the subject Form 3-177 multiple times

regarding the nature of the information withheld under Exemption 4. See Willis Decl. ¶¶ 69-71,

ECF 25-1.

39.    The submitter initially explained that information relating to the quantity, value, country

of origin, foreign exporter, and species of leather it imports is not public information. Id. at ¶ 69.


                                                 6
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 7 of 36




40.     There is a link on the FWS website where submitters can submit a Form 3-177

electronically that says “Privacy”; clicking on that link brings one to a page that says, in part,

“we do not give, sell, or transfer any personal information to a third party except as might be

required by law.”

41.     FWS’s regulations specifically direct the agency to maintain the confidentiality of

potentially sensitive commercial information. Willis Decl. ¶ 83.

        B.         Withholdings under Exemptions 6 and 7(C)

42.     FWS withheld parts of 496 of the 847 pages of the Elephant Request response under

FOIA Exemptions 6 and 7(C), alleging that the information would constitute an unwarranted

invasion of privacy.

43.      FWS withheld 373 names of importers and exporters from the response to the Giraffe

Request under Exemptions 6 and 7(C).

44.     Form 3-177s enable OLE to enforce federal laws by effectively monitoring the import

and export of wildlife products, ensuring that wildlife laws and regulations are being followed

and facilitating the investigation and prosecution of enforcement actions. Coil Decl. ¶ 29, ECF

25-2.

45.     The Privacy Act Statement included with the Form 3-177 available on FWS’s website

states, in part:

        Information collected is also used to respond to requests made under the Freedom
        of Information Act and the Privacy Act of 1974. Information requested in this
        form is purely voluntary. However, submission of requested information is
        required in order to enforce any regulations that pertain to the wildlife contained
        in the shipment. Failure to provide all requested information may be sufficient
        cause for the [FWS] to deny the import or export of wildlife.

46.     On at least two previous occasions, Plaintiff has published the names of individuals

involved in sport-hunting animal trophies on its website.

                                                7
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 8 of 36




                                      LEGAL STANDARD

       A motion for summary judgment serves the purpose of testing whether a trial is required.

Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). The Court shall grant

summary judgment if the pleadings, depositions, answers to interrogatories, admissions, or affidavits

show there is no genuine issue of material fact, and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c). A fact is material if it might affect the outcome of the suit

under the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

       The moving party bears the initial responsibility of providing to the Court the factual basis

for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “The moving party may

carry its initial burden either by producing affirmative evidence negating an essential element of

the nonmoving party’s claim, or by showing that the nonmoving party does not have enough

evidence to carry its burden of persuasion at trial.” Trainor v. Apollo Metal Specialties, Inc., 318

F.3d 976, 979 (10th Cir. 2002). Only admissible evidence may be considered when ruling on a

motion for summary judgment. World of Sleep, Inc. v. La-Z-Boy Chair Co., 756 F.2d 1467,

1474 (10th Cir. 1985).

       If the movant properly supports a motion for summary judgment, the non-moving party

has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S.

at 322. That is, the opposing party may not rest on the allegations contained in his complaint,

but must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P.

56(e); Scott v. Harris, 550 U.S. 372, 380 (2007) (“The mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.”); see also Hysten v.

Burlington N. & Santa Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). These specific facts may


                                                 8
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 9 of 36




be shown “‘by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere

pleadings themselves.’” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998)

(quoting Celotex, 477 U.S. at 324). “[T]he content of summary judgment evidence must be

generally admissible and . . . if that evidence is presented in the form of an affidavit, the Rules of

Civil Procedure specifically require a certain type of admissibility, i.e., the evidence must be

based on personal knowledge.” Bryant v. Farmers Ins. Exch., 432 F.3d 1114, 1122 (10th Cir.

2005). Where, as here, the Court is presented with cross-motions for summary judgment, the

Court “must view each motion separately, in the light most favorable to the non-moving party,

and draw all reasonable inferences in that party’s favor.” United States v. Supreme Court of New

Mexico, 839 F.3d 888, 907 (10th Cir. 2016) (internal quotations omitted).

                                            ANALYSIS

       Plaintiff does not dispute the adequacy of Defendant’s search for responsive documents

but does contest Defendant’s specific withholdings of the documents it provided. Therefore, the

Court limits its inquiry to justiciable issues. 3 The Court will begin with a discussion of FOIA

generally, then examine whether Defendant properly withheld the contested information

pursuant to FOIA’s Exemptions 4, 6 and 7(C).




3
  Plaintiff also requests a declaration “that Defendants violated FOIA by failing to timely
respond to Plaintiff’s Elephant and Giraffe FOIA appeals.” Am. Compl. 15. Neither party
proffers any argument related to the timeliness of Defendant’s response to Plaintiff’s appeals.
FOIA is clear that an agency has twenty days to respond to FOIA appeals. 5 U.S.C. §
552(a)(6)(A)(ii). “But Defendant’s failure to abide by the 20-day response time, by itself,
presents no controversy with respect to whether a declaratory judgment should issue. If an
agency does not issue a determination within the 20-day period, the requester may immediately
seek judicial review, if he or she wishes to do so.” Pagosans for Pub. Lands v. U.S. Forest Serv.,
No. 06-cv-00556-JLK-DLW, 2006 WL 3951439, at *1 (D. Colo. Nov. 29, 2006), report and
recommendation adopted, 2008 WL 1324241 (D. Colo. Mar. 31, 2008). Therefore, no
controversy exists for the purpose of Plaintiff’s request for declaratory relief. Id.
                                                 9
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 10 of 36




 I.     FOIA

        FOIA “generally provides that the public has a right of access, enforceable in court, to

 federal agency records, subject to nine specific exemptions.” Anderson v. U.S. Dep’t of Health &

 Human Serv., 907 F.2d 936, 941 (10th Cir. 1990); see also Milner v. Dep’t of Navy, 562 U.S.

 562, 564 (2011) (“(FOIA) requires federal agencies to make Government records available to the

 public, subject to nine exemptions for specific categories of material.”). It provides that “[a]ny

 reasonably segregable portion of a record shall be provided to any person requesting such record

 after deletion of the portions which are exempt.” 5 U.S.C. § 552(b). A district court in any

 FOIA action challenging an agency decision to withhold records reviews the agency’s decision

 not to disclose de novo, Herrick v. Garvey, 298 F.3d 1184, 1189 (10th Cir. 2002), reading the

 act broadly in favor of disclosure and construing its exemptions narrowly. Hull v. I.R.S., U.S.

 Dep’t of Treasury, 656 F.3d 1174, 1177 (10th Cir. 2011); Anderson, 907 F.2d at 941.

         “If an agency has been sued by an individual because the agency has refused to release

 documents, the agency ‘bears the burden of justifying nondisclosure.’” Herrick, 298 F.3d at

 1189 (quoting Anderson, 907 F.2d at 941); San Juan Citizens All. v. U.S. Dep’t of Interior, 70 F.

 Supp. 3d 1214, 1218 (D. Colo. 2014) (“The burden is on the government to justify its decision to

 withhold or redact documents.”).     “To satisfy its burden of proof under FOIA, an agency

 typically submits affidavits.” Hull, 656 F.3d 1174, 1177 (10th Cir. 2011).

        [A]ffidavits must show, with reasonable specificity, why the documents fall
        within the exemption. The affidavits will not suffice if the agency’s claims are
        conclusory, merely reciting statutory standards, or if they are too vague or
        sweeping. If the affidavits provide specific information sufficient to place the
        documents within the exemption category, if the information is not contradicted in
        the record, and if there is no evidence in the record of agency bad faith, then
        summary judgment is appropriate.

 Id. (quoting Quiñon v. FBI, 86 F.3d 1222, 1227 (D.C. Cir. 1996)).


                                                10
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 11 of 36




 II.    Whether Defendant Properly Withheld Information under Exemption 4

        FOIA specifies nine categories of documents that an agency need not disclose. See 5

 U.S.C. § 552(b). Exemption 4 authorizes the withholding of “trade secrets and commercial or

 financial information obtained from a person and privileged or confidential.” Id. § 552(b)(4).

 “‘If not a trade secret, for Exemption 4 to apply the information must be (a) commercial or

 financial, (b) obtained from a person, and (c) privileged or confidential.’” Brown v. Perez, 835

 F.3d 1223, 1230 (10th Cir. 2016), as amended on reh’g (Nov. 8, 2016) (quoting Anderson, 907

 F.2d at 944 (internal quotations omitted)). In this case, Plaintiff argues Defendant failed to

 demonstrate that the withheld information is commercial and confidential. See Pl.’s Mot. for

 Summ. J. (“Pl.’s MSJ”) 9-19, ECF 21; Pl.’s Reply in Support of its Mot. for Summ. J. and Resp.

 to Defs.’ Mot. for Summ. J. (“Pl.’s Resp./Reply”) 20-29, ECF 29. As Plaintiff makes no

 argument that the withheld information was not obtained from a person, the Court only considers

 whether there is any genuine dispute of material fact as to whether the withheld information was

 commercial and confidential.

        A.      Plaintiff’s Argument Regarding the Admissibility of Defendant’s Evidence

        Before examining whether the information was properly withheld under Exemption 4,

 the Court first addresses Plaintiff’s argument that Defendant offers no admissible evidence to

 support its argument regarding the withholdings under Exemption 4. In support of its Motion,

 Defendant proffers a declaration from Cathy Willis, Chief of the Branch of Freedom of

 Information Act and Records and FOIA Officer for FWS, explaining how Plaintiff’s FOIA

 requests were processed, which exemptions were applied, and why those exemptions were

 appropriate. Ms. Willis attests,




                                               11
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 12 of 36




         [t]he statements I make in this declaration are based on my review of the official
         FWS FOIA files and records of the FWS FOIA Program, my personal knowledge,
         and information acquired by me through the performance of my official duties,
         including conferring with agency employees directly involved in processing the
         FOIA requests at issue in this litigation.

 Willis Decl. ¶ 3, ECF 25-1. Ms. Willis’s declaration goes on to provide information and

 explanation regarding Defendant’s application of Exemption 4 to the Form 3-177 at issue in this

 case.

         In its Response/Reply, Plaintiff contends that “[i]n their Response to Plaintiff’s Motion

 for Summary Judgment and in their own Motion for Summary Judgment, Defendants . . . rely

 solely on hearsay to explain why they withheld the information of one importer of elephant

 parts.” Pl.’s Resp./Reply 1. Plaintiff argues that Defendant offers no admissible evidence that

 demonstrates the entity that submitted the subject Form 3-177 has a commercial interest in the

 withheld information or that the information is confidential. Plaintiff continues by citing dozens

 of its responses to Defendant’s statements of facts. See id. at 18. In those responses, Plaintiff

 identifies eleven paragraphs from Ms. Willis’s declaration, relied on by Defendant, that Plaintiff

 contends contain no indication that the assertions therein are based on Ms. Willis’s personal

 knowledge and are inadmissible hearsay. Plaintiff takes issue with Ms. Willis’s conferral with

 other agency employees, see, e.g., id. at 3 ¶ 2, and with the entity that submitted the Form 3-177

 at issue, see, e.g., id. at 3 ¶ 4.

         In FOIA cases, “personal knowledge” is satisfied if the declarant “attests to [her] personal

 knowledge of the procedures used in handling a FOIA request and [her] familiarity with the

 documents in question.” Barnard v. U.S. Dep’t of Homeland Sec., 531 F. Supp. 2d 131, 138

 (D.D.C. 2008); Schoenman v. FBI, 575 F. Supp. 2d 166, 171 (D.D.C. 2008); see also Carter,

 Fullerton & Hayes LLC v. FTC, 520 F. Supp. 2d 134, 146 (D.D.C. 2007) (“The declaration of an


                                                 12
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 13 of 36




 agency official who is knowledgeable about the way in which information is processed and is

 familiar with the documents at issue satisfies the personal knowledge requirement.”). Based on

 the explanation Ms. Willis supplied in paragraph three of her declaration, her averments satisfy

 the personal knowledge requirement.        Case law also directs that a declarant’s reliance on

 information gathered from other sources in a FOIA case does not amount to inadmissible

 hearsay. See, e.g., Williams v. FBI, No. 2:13-CV-00056-DN, 2014 WL 1320262, at *8 (D. Utah

 Mar. 31, 2014) (“A variety of courts have held that FOIA declarants may include statements in

 their declarations based on information they have obtained in the course of their official duties,

 even where those statements include hearsay.” (internal quotations omitted)); DiBacco v. Dep’t

 of the Army, 926 F.3d 827, 833 (D.C. Cir. 2019) (“[A]lthough some of the information was

 relayed to [the declarant] by her subordinates, declarations in FOIA cases may include such

 information without running afoul of Rule 56.”); Carney v. U.S. Dep’t of Justice, 19 F.3d 807,

 814 (2d Cir. 1994); SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991).

        Additionally, “[a]t the summary judgment stage, the parties need not submit evidence in a

 form admissible at trial; however, the content or the substance of the evidence must be

 admissible.” Bryant, 432 F.3d at 1122. “Parties may, for example, submit affidavits . . . despite

 the fact that affidavits are often inadmissible at trial as hearsay, on the theory that the evidence

 may ultimately be presented at trial in an admissible form.” Brown, 835 F.3d at 1232 (internal

 quotations and citations omitted, alteration in original). “The requirement is that the party

 submitting the evidence show that it will be possible to put the information, the substance or

 content of the evidence, into an admissible form.” Id. In this case, Defendant argues, and Ms.

 Willis has attested, that the entity that submitted the subject Form 3-177 would be willing to

 testify in camera or in court, if need be. See Willis Decl. ¶ 72; Supp. Willis Decl. ¶ 8.


                                                  13
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 14 of 36




        Accordingly, the Court rejects Plaintiff’s argument that Defendant provides no

 admissible evidence that the withheld information is commercial or confidential and will

 consider Ms. Willis’s declaration in evaluating the propriety of the withholdings under

 Exemption 4.

        B.      The Withheld Information

        Defendant withheld portions of one Form 3-177 under Exemption 4. In its Motion for

 Summary Judgment, Plaintiff specifically identifies the following as included in the information

 Defendant redacted:

        the name of the U.S. importer, name of the foreign exporter, port of clearance,
        port of export, number of cartons containing wildlife, quantity and units of animal
        parts imported, the monetary value of the animal parts to be imported or exported,
        the country of species origin code, the name of the carrier, the name of
        management authority, the contact name for the shipping agent/freight
        forwarder/customs broker, and the CITES/U.S. permit number.

 Pl.’s MSJ ¶ 9; id. at 9-10. Although Plaintiff introduces this list with “included,” “including,”

 and “among other things,” it does not identify any other specific pieces of information it is

 contending were improperly withheld.

        In a supplemental declaration filed with Defendant’s Reply, Ms. Willis states that “the

 agency provided to Plaintiff, on February 5, 2020, a new version of the Form 3-177 at issue

 which unredacts the following fields: the full CITES permit number, the port of clearance, the

 port of export, the name and country of management authority, and the name of the carrier.”

 Supp. Willis Decl. ¶ 9, ECF 32-1. Thus, the Court understands the following information

 continues to be withheld from the Form 3-177 under Exemption 4: the name of the domestic

 importer, name of the foreign exporter, number of cartons containing wildlife, quantity and units

 of animals parts imported, the monetary value of the animal parts to be imported or exported, the

 country of species origin code, and the contact name for the shipping agent/freight

                                                14
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 15 of 36




 forwarder/customs broker.

           C.     Whether the Withheld Information Is “Commercial”

           “‘FOIA does not define the term “commercial,” so courts have given the term its ordinary

 meaning.’” Brown, 835 F.3d at 1230 (quoting New Hampshire Right to Life v. U.S. Dep’t of

 Health & Human Servs., 778 F.3d 43, 49 (1st Cir. 2015)). “Consequently, ‘[t]he exemption

 reaches . . . broadly and applies (among other situations) when the provider of the information

 has a commercial interest in the information submitted to the agency.’” Id. (quoting Baker &

 Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d 312, 319 (D.C. Cir. 2006)); see also San

 Juan Citizens All., 70 F. Supp. 3d at 1219 (“A private entity may show that information is

 commercial or financial, for the purpose of Exemption 4, by showing that it has a ‘commercial

 interest’ in the information at issue.”).

           In its Motion for Summary Judgment, Plaintiff argues that the information FWS collects

 through Form 3-177 is not commercial in nature, and that Defendant has failed to establish how

 or why the entity that submitted the subject Form 3-177 has a commercial interest in the withheld

 information. It proffers that “just because information relates in some way to a commercial

 transaction does not render it ‘commercial’ under FOIA Exemption 4”; “[i]nstead, information is

 only considered ‘commercial’ under FOIA Exemption 4 when the submitters 4 have a commercial

 interest in the information because the information itself is inextricably commercial.” Pl.’s MSJ

 11. Plaintiff continues that the submitter does not have commercial interest in the information

 withheld in this case, because that information is distinct from “the kinds of information that

 courts typically consider commercial,” such as business sales statistics, customer lists, and

 financial conditions. Pl.’s Resp./Reply 22.


 4
     This is the term used by the parties to refer to wildlife importers or exporters who submit a
                                                    15
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 16 of 36




        Defendant argues that all of the information withheld under Exemption 4 in this case

 reflects business information about a particular commercial transaction, similar to an invoice. It

 continues that because the submitter filed the Form 3-177 to declare the contents of a shipment it

 purchased from a vendor in the course of its operations as a business in the exotic leather market,

 and the information pertains to the buying and transporting of goods for business purposes, the

 information is commercial. Defs.’ Mot. for Summ. J. (“Defs.’ MSJ”) 16-17, ECF 25. In its

 response to Plaintiff’s motion and its reply, Defendant elaborates on this argument, explaining

 that the material Plaintiff seeks from the Form 3-177 would “reveal information about the nature

 and character of the submitter’s business and the commercial transactions that it has undertaken,

 including its products, expenses, sourcing, vendor and volumes.” Defs.’ Resp. 14, ECF 26.

 Defendant further contends Plaintiff’s argument that, in order to be commercial under Exemption

 4, information must, “in and of itself,” be “inextricably commercial” is not the law in the Tenth

 Circuit, which has noted that Exemption 4 applies whenever the provider of the information has

 a commercial interest in the information. Id. at 15-16 (citing Brown, 835 F.3d at 1230).

        The Court agrees with Defendant that the redacted information is “commercial

 information” under Exemption 4. The submitter filed the withheld information to declare the

 contents of a shipment it purchased in the course of its operation as a business. Although

 Plaintiff contends the information in this case is “distinct” from the “kinds of information that

 courts typically consider commercial,” citing customer lists, overhead and operating costs, and

 financial conditions as examples, Plaintiff does not meaningfully distinguish the information in

 this case. Here, the withheld information (listed above) pertains to the source and vendor

 involved in a commercial transaction with the submitter as well as the volume and value of



 Form 3-177 to Defendant.
                                                 16
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 17 of 36




 goods the submitter was importing as part of its business. Release of such information could

 reasonably result in harm to the submitter’s business. See People for the Ethical Treatment of

 Animals v. U.S. Dep’t of Health & Human Servs. (PETA), 201 F. Supp. 3d 26, 42 (D.D.C.

 2016), aff’d, 901 F.3d 343 (D.C. Cir. 2018) (“The disclosure of the names of exporters and the

 names of airline carriers . . . would enable competitors to gain an edge in this competitive

 market by obtaining valuable business data regarding the affected importer’s supply chains,

 patterns of importation . . . and business relationships.” (emphasis in original));     id. (“the

 disclosure of the quantity of species and the quantities and sizes of crates used during the

 importation process, when paired with the names of species, would provide competitors with

 valuable, detailed business data concerning each importer’s capacity to import specific species

 and each importer’s volume of business on a shipment-by-shipment basis.”).

        Given Exemption 4’s “broad reach,” Brown, 835 F.3d at 1230, and that the submitter has

 a clear commercial interest in the information submitted to the agency in this case, the Court

 finds that the information withheld pursuant to Exemption 4 is “commercial” for purposes of the

 exemption.

        D.     Whether the Withheld Information Is “Confidential”

        Until recently, the Tenth Circuit’s test for whether records submitted involuntarily to an

 agency were “confidential” under Exemption 4 was adopted from the D.C. Circuit in National

 Parks and Conservation Association v. Morton, 498 F.2d 765 (D.C. Cir. 1974). See Utah v. U.S.

 Dep’t of Interior, 256 F.3d 967, 969 (10th Cir. 2001). Under National Parks, commercial or

 financial information submitted to the government involuntarily was confidential for purposes of

 the exemption if disclosure of the information would either (1) “impair the Government’s ability

 to obtain necessary information in the future,” or (2) “cause substantial harm to the competitive


                                                17
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 18 of 36




 position of the person from whom the information was obtained.” Nat’l Parks, 498 F.2d at 770.

        Last year, the Supreme Court abrogated the National Parks test in Food Marketing

 Institute v. Argus Leader Media, ––– U.S. –––, 139 S. Ct. 2356 (2019), rejecting the idea that

 confidentiality under Exemption 4 depends on whether disclosure of the information would

 cause substantial competitive harm, a requirement it traced to National Parks. Id. at 2363-64.

 The Court concluded that “[a]t least where commercial or financial information is both

 customarily and actually treated as private by its owner and provided to the government under an

 assurance of privacy, the information is ‘confidential’ within the meaning of Exemption 4.” Id.

 at 2366. However, the Court left open the possibility that both of these conditions may not need

 to be met for the information, nonetheless, to still be “confidential.” The Court held that while

 the first condition—that the information is both customarily and actually treated as private by its

 owner—must be met, it declined to decide whether privately held information loses its

 confidential character if it is communicated to the government without assurances that the

 government will keep it private. Id. at 2363.

        1.      Whether the Information Is Customarily and Actually Treated as Private by its
                Owner

        Plaintiff argues that the submitter in this case does not customarily or actually treat the

 information redacted from the Form 3-177 as private and, in fact, often makes the withheld

 information public. In support, Plaintiff cites a website for a customs broker and notes that the

 FWS releases lists of designated and non-designated ports of clearance. Pl.’s MSJ 14-15.

 Plaintiff speculates that because the submitter is likely a business, “[i]t is elementary that

 businesses must publicize their names and the goods they offer.” Id. at 15. Defendant argues

 that the submitter keeps foreign vendors, import volumes, the country of origin of its elephant

 imports, and the specific species of elephant it imports private. It continues that although the

                                                 18
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 19 of 36




 submitter’s name itself is not confidential, the fact that it imports particular species from specific

 places is, and because the species information is disclosed, revealing the submitter’s name would

 reveal business information the submitter otherwise keeps private. Defendant also notes that

 while the submitter has a website, it does not advertise to the public or include pricing or

 availability information on its website, which simply acts as a visual reference for its mostly

 manufacturer customer base. Plaintiff responds that the fact the submitter is a business weighs in

 favor of disclosure, because “it is hard to see how information could be deemed confidential

 when it is freely shared.” Pl.’s Resp./Reply 25 (quoting Food Mktg. Institute, 139 S. Ct at 2363).

 Plaintiff reasserts and relies on its contention that Defendant provides no admissible evidence

 that the submitter customarily and actually treats this information as private.

        As discussed above, the Court may properly consider the evidence supplied in Ms.

 Willis’s declaration; therefore, the Court rejects Plaintiff’s contention that Defendant submits no

 admissible evidence demonstrating the submitter customarily and actually keeps the information

 private. According to Ms. Willis, the OLE contacted the submitter multiple times regarding the

 nature of the information withheld under Exemption 4. See Willis Decl. ¶¶ 69-71. Before the

 new standard was announced in Food Marketing Institute, the submitter had already explained

 “information relating to the quantity, value, country of origin, foreign exporter, and species of

 leather it imports was not public information.” Id. at ¶ 69. Due to the change in the law,

 Defendant contacted the submitter again to expressly address whether it customarily and actually

 treated the withheld information as private. Id. at ¶ 71. In addition to assurances from the

 submitter that it does not publicize this information or advertise it on its website, Ms. Willis

 visited the website herself to confirm the submitter’s statements. Id. at ¶ 76. The submitter also

 detailed actions it takes when a customer re-exports an animal skin or purchases a skin to ensure


                                                  19
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 20 of 36




 that information is disclosed only to the extent required by law. Id. at ¶¶ 77-78.

        The fact that the submitter is a business, without more, provides no insight into whether

 this particular submitter actually and customarily keeps the withheld information confidential.

 Plaintiff erroneously relies on PETA, which held disclosure of a species name would not cause

 importers substantial harm, to support its argument that the submitter does not customarily keep

 the information in this case private. Pl.’s MSJ 25-26 (citing PETA, 201 F. Supp. 3d at 41). In

 this case, however, the species name has already been disclosed, and the submitter is concerned

 about keeping confidential other details related to the import of goods for its business, including

 its name and information related to the quantity, value, country of origin, foreign exporter, and

 species of leather it imports. Notably, PETA found the disclosure of information similar to the

 data in this case—such as the quantity of animals imported, the descriptions of crates used in

 shipments, the names of the companies that export the animals, and the names of the airline

 carriers that transport the animals—would be substantially harmful. PETA, 201 F. Supp. 3d at

 41. Additionally, PETA was decided before Food Marketing Institute and applied the now-

 inapplicable National Parks test.

         Under the Food Marketing Institute test, an agency must show the information is both

 customarily and actually treated as private by its owner for that information to be “confidential.”

 Based on the evidence supplied by Defendant, the Court concludes the information FWS

 withheld from Plaintiff pursuant to Exemption 4 in this case satisfies this test.

        2.      Whether the Information Was Provided to the Government under Assurances of
                Privacy

        The Supreme Court did not determine whether parties must satisfy the second half of the

 test announced in Food Marketing Institute for information to be considered “confidential” under

 Exemption 4. 139 S. Ct. at 2363 (“But what about the second condition: Can privately held

                                                  20
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 21 of 36




 information lose its confidential character for purposes of Exemption 4 if it’s communicated to

 the government without assurances that the government will keep it private? As it turns out,

 there’s no need to resolve that question in this case because the retailers before us clearly satisfy

 this condition too.”). Nonetheless, the parties here address the second half of the test and argue

 that it either is or is not met.

         Plaintiff contends that the withheld information lost any confidentiality it had when the

 submitter communicated it to the government, because FWS expressly notifies submitters it may

 disclose Form 3-177 information under the provisions of FOIA. Pl.’s MSJ 16. Plaintiff also

 (inexplicably) relies on the following quote from the privacy notice on the FWS website where

 individuals can submit Form 3-177s electronically: “we do not give, sell, or transfer any personal

 information to a third party except as might be required by law.” Id. at 17. Plaintiff further

 argues the FWS impliedly notified submitters the information would be released because it has

 publicly released LEMIS data in the past.         Defendant counters that the information was

 submitted with assurances of privacy because the agency’s Privacy Act notice advises the public

 that information will not be disclosed to third parties unless the agency is required by law, and

 the agency’s regulations direct the agency to maintain the confidentiality of potentially sensitive

 commercial information. Defs.’ MSJ 19-20; see Willis Decl. ¶ 83 (citing regulations).

         Contrary to Plaintiff’s interpretation, the Court understands Defendant’s privacy notices,

 including those expressly cited and relied on by Plaintiff, as providing explicit assurances of

 privacy to individuals submitting Form 3-177s. Defendant’s notice assures submitters that their

 information will not be given, sold, or transferred to third parties except as required by law. This

 is a direct assurance that their information is private. The fact that the information could be

 disclosed pursuant to FOIA is true of all information held by the government.                FOIA’s


                                                  21
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 22 of 36




 application to government information alone is not enough to defeat any assurance of privacy in

 information held by the government; otherwise, the statute’s mere existence would preclude the

 application of Exemption 4 in any instance.

        The Court finds no dispute of material fact as to whether the information withheld

 pursuant to FOIA’s Exemption 4 was confidential, commercial information obtained by the

 agency from a person.      Therefore, the agency properly withheld this information from its

 response to Plaintiff’s FOIA request. Accordingly, Defendants’ Motion for Summary Judgment

 as to the contested information withheld pursuant to Exception 4 is granted, and Plaintiff’s

 Motion as to the same is denied.

 III.   Whether Defendant Properly Withheld Information under Exemptions 6 and 7(C)

        Defendant relies on Exemptions 6 and 7(C) for the redactions of the names of foreign and

 domestic importers or exporters listed on responsive Form 3-177s. 5 Exemption 6 of FOIA


 5
   According to Plaintiff,
         In its Elephant Response, FWS claimed that a significant amount of information
         on 496 pages is exempt from disclosure under Exemptions 6 and 7(C).
         Specifically, FWS redacted, among other things, the name of U.S. importer, name
         of foreign exporter, name and country of management authority, certificate
         number, and contact name for the shipping agent/freight forwarder/customs
         broker. In addition, in its Giraffe Response, FWS withheld 373 U.S. importer
         names under Exemptions 6 and 7(C).
 Pl.’s MSJ 19 (citations omitted). Defendant characterizes the contested material by saying,
 “Plaintiff seeks the names of submitters redacted from the agency’s FOIA responses under
 Exemptions 6 and 7(C),” Defs.’ MSJ 20, and “Plaintiff seeks the names of the individual
 submitters that the agency redacted from the Form 3-177s and associated documents under
 Exemptions 6 and 7(C),” Defs.’ Resp. 23.
         Both parties proffer arguments that address only the withholding of individuals’ names.
 See, e.g., Defs.’ MSJ 24 (“In this case, the individuals’ privacy interests in their names
 outweighs the public’s interest in disclosure.”); id. (“Exposing the identities of individuals on a
 subset of these pages would shed no light on the operations of the agency; it would simply reveal
 that these private individuals are associated with particular types of wildlife trade.”); Pl.’s
 Resp./Reply 31 (“The only reason why Defendants argue that redaction of submitters’ names is
 required under Exemption 6 is . . .”); id. at 35 (“Even if this Court concludes that FWS compiled
 this particular LEMIS data for law enforcement purposes, the individuals’ privacy interest in
                                                 22
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 23 of 36




 protects information about individuals in “personnel and medical files and similar files” when

 such disclosure would “constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C.

 § 552(b)(6). “Similar files” refers broadly to “detailed Government records on an individual

 which can be identified as applying to that individual.” U.S. Dep’t of State v. Wash. Post Co., 456

 U.S. 595, 602 (1982). Information need not be intimate or embarrassing to qualify for Exemption

 6 protection. Id. at 600. In considering the application of Exemption 6, courts balance the

 privacy interests of the persons whose information would be released versus the public interest

 the requestors show. See, e.g., Sheet Metal Workers Intern. Ass’n Local No. 9 v. U.S. Air Force,

 63 F.3d 994, 997 (10th Cir. 1995).

         Exemption 7(C) excuses “records or information compiled for law enforcement

 purposes” from disclosure “to the extent that the production of such law enforcement records or

 information . . . could reasonably be expected to constitute an unwarranted invasion of personal

 privacy.” 5 U.S.C. § 552(b)(7)(C). In the Tenth Circuit, courts apply a three-part test to

 determine whether information is protected under Exemption 7(C): (1) whether the information

 was gathered for a law enforcement purpose; (2) whether there is a personal privacy interest at

 stake; and (3) if there is a personal privacy a stake, whether this privacy interest outweighs the

 public interest in disclosure. World Pub. Co. v. U.S. Dep’t of Justice, 672 F.3d 825, 827 (10th

 Cir. 2012).

        While Exemption 7(C) of FOIA closely tracks Exemption 6, Exemption 7(C) is more

 protective of privacy. Trentadue v. Integrity Comm., 501 F.3d 1215, 1234 (10th Cir. 2007)

 (“The former allows withholding of information that ‘could reasonably be expected to constitute’



 their names is not enhanced for several reasons.”). Therefore, the Court understands the parties’
 arguments as disputing the agency’s withholding of the names of individuals pursuant to
 Exemptions 6 and 7(C).
                                                 23
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 24 of 36




 an ‘unwarranted’ invasion of privacy, while the latter is limited to disclosures that “would

 constitute” an invasion of privacy that is ‘clearly unwarranted.’” (citing U.S. Dep’t of Def. v.

 Fed. Labor Relations Auth., 510 U.S. 487, 496 n.6 (1994))). For this reason—as both parties

 observe—when the government claims that information is exempt under both provisions, courts

 often focus their analyses on Exemption 7(C). See Pl.’s MSJ 20-21 (citing Humane Soc’y Int’l v.

 U.S. Fish & Wildlife Serv., 394 F. Supp. 3d 67, 74 (D.D.C. 2019)); Defs.’ MSJ 25 (citing

 Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of Justice, 854 F.3d 675, 681 (D.C.

 Cir. 2017)).

        A.      Whether the Information Was Gathered for a Law Enforcement Purpose

        The threshold inquiry under Exemption 7 is whether the withheld information was

 compiled for law enforcement purposes.         Circuit courts have developed and adopted two

 approaches in evaluating this question: the “per se rule” and the “rational nexus test.” See

 Jordan v. U.S. Dep’t of Justice, 668 F.3d 1188, 1193 (10th Cir. 2011) (discussing). In Jordan,

 the Tenth Circuit explicitly adopted the “per se rule,” under which “all records and information

 compiled by an agency, as defined in the FOIA, whose primary function is law enforcement, are

 compiled for law enforcement purposes for purposes of Exemption 7.” Id. at 1197 (internal

 quotation, citation, and footnote omitted). While there is no defined test for whether an agency

 is primarily a law enforcement agency, the Tenth Circuit has looked to an agency’s statutory

 mandate in making that determination. E.g., id. at 1194-95. The Tenth Circuit notes that

 agencies with both administrative and enforcement functions, or “mixed” function agencies, can

 still rely on Exemption 7; “[h]owever, they will not benefit from the per se rule.” Id. at 1197 n.5.

 The court “advance[d] no theory as to what burden such agencies bear in establishing that

 records or information were compiled for law enforcement purposes.” Id.


                                                 24
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 25 of 36




        Plaintiff argues that the primary function of FWS is not law enforcement; therefore, the

 per se rule does not apply to the information it collected. Plaintiff continues that, even if the

 Court were to characterize FWS as a mixed-function agency, Defendant cannot show the LEMIS

 data at issue in this case was compiled for adjudicative or enforcement purposes. Defendant

 counters that the OLE is an “agency” as that term is defined under FOIA, and that its primary

 purpose is law enforcement. Defendant contends, therefore, the per se rule should apply to the

 information collected by the OLE.

                1.      Application of the Per Se Rule

        Defendant makes no argument that FWS is a law enforcement agency subject to the per

 se rule. Rather, it contends that the OLE is entitled to application of the rule.

        Under 5 U.S.C. § 551(1), “‘agency’ means each authority of the Government of the

 United States, whether or not it is within or subject to review by another agency.” Section

 552(f)(1) in turn provides that “‘agency’ as defined in section 551(1) of this title includes any

 executive department, military department, Government corporation, Government controlled

 corporation, or other establishment in the executive branch of the Government (including the

 Executive Office of the President), or any independent regulatory agency.” Defendant contends

 that the OLE, a component of FWS, satisfies FOIA’s definition of agency and evidences

 independent authority because it has its own service manual, issues its own directives, issues

 permits, sets internal policies, and proposes regulations related to wildlife enforcement. Defs.’

 MSJ 27-28. Plaintiff responds that Defendant’s focus on the OLE, rather than FWS itself, is

 erroneous and unsupported by case law. Plaintiff identifies courts in this circuit that have held

 separate agencies within federal departments, such as the Federal Bureau of Investigation

 (“FBI”) and Federal Bureau of Prisons, are per se law enforcement agencies, and contend that


                                                  25
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 26 of 36




 there are no cases in which a separate division within an agency has been held to be a per se law

 enforcement agency. See Pl.’s Resp./Reply 30 (gathering cases).

        Defendant provides no case law to support its theory that the OLE is a per se law

 enforcement agency for purposes of FOIA’s Exemption 7. Regardless of the OLE’s purpose and

 function within FWS, Defendant’s theory would put courts in the position of compartmentalizing

 and categorizing subdivisions of subdivisions of federal departments. This seems at odds with

 Section 552’s provision that “agency” as defined in section 551(1) includes operational

 components of the executive branch like “any executive department” or “military department.”

 5 U.S.C. § 552(f)(1) (emphasis added). Also instructive is that the Tenth Circuit has looked to

 statutory mandates to determine whether an agency’s primary purpose is law enforcement, but no

 such legislative guidance exists for administratively created subdivisions or subdivisions of

 agencies. Additionally, the suggested “slicing and dicing” categorization becomes increasingly

 impractical for purposes of applying the per se rule to future FOIA withholdings, as multiple

 subdivisions within an agency may cooperatively collect, store, or utilize disputed information.

 Accordingly, the Court rejects Defendant’s argument that the OLE is a law enforcement agency

 subject to the per se rule, such that all records and information it collects would be deemed

 compiled for law enforcement purposes under Exemption 7.

               2.      Application of a Standard for Mixed-Function Agency Information

        That the OLE and FWS are not per se law enforcement agencies does not end the inquiry

 as to Exemption 7’s threshold question. Defendant contends, in the alternative, that FWS is a

 mixed-function agency that compiled the information at issue in this case for law enforcement

 purposes.

        There have been few cases in this circuit addressing whether information withheld under


                                                26
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 27 of 36




 Exemption 7 was compiled for law enforcement purposes since the Tenth Circuit adopted the per

 se rule in Jordan. In most of those cases, there was either no dispute as to this question or the

 information was compiled by an agency that courts determined clearly fell under the per se rule,

 such as the FBI. See Smith v. U.S. Immigration & Customs Enf’t, No. 16-cv-02137-WJM-KLM,

 2019 WL 6838961, at *17 (D. Colo. Dec. 16, 2019) (“No party disputes that [the United States

 Immigration and Customs Enforcement] is a law enforcement agency.”); World Pub. Co., 672

 F.3d at 827 (“Here, it is undisputed that the photos were taken for a ‘law enforcement

 purpose.’”); Williams v. U.S. Dep’t of Justice, No. 2:17-CV-699 TS DBP, 2019 WL 6700299, at

 *7 (D. Utah Dec. 9, 2019) (“[T]he Tenth Circuit has adopted a per se rule that all records and

 information compiled by an agency . . . whose primary function is law enforcement, are

 compiled for law enforcement purposes for purposes of Exemption 7. The FBI is such an

 agency.” (internal quotations and footnotes omitted)); Watters v. U.S. Dep’t of Justice, No. 10-

 CV-270-GKF-PJC, 2013 WL 4482968, at *11 (N.D. Okla. Aug. 20, 2013), aff’d, 576 F. App’x

 718 (10th Cir. 2014) (determining the FBI and Bureau of Alcohol, Tobacco, Firearms and

 Explosives are law enforcement agencies under the per se rule); Al-Turki v. U.S. Dep’t of Justice,

 175 F. Supp. 3d 1153, 1192 (D. Colo. 2016) (finding, without applying the per se rule, that

 documents compiled by the FBI were compiled for law enforcement purposes).

        The only case in this circuit since Jordan that has addressed whether information

 collected by a mixed function agency was compiled for law enforcement purposes is Whitson v.

 U.S. Forest Serv., 253 F. Supp. 3d 1133 (D. Colo.), on reconsideration, 253 F. Supp. 3d 1096

 (D. Colo. 2017). After noting that “there can be no dispute that the primary function of the

 Forest Service, unlike the FBI, is not law enforcement,” the court determined that the Forest

 Service had “failed to demonstrate that it nonetheless qualifies as a mixed-function agency.” Id.


                                                27
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 28 of 36




 The court continued that even if the Forest Service could be properly characterized as a mixed-

 function agency, “it still bears the burden of showing that the withheld information was compiled

 for adjudicative or enforcement purposes.” Id. at 1144-45 (citing Stern v. F.B.I., 737 F.2d 84, 88

 (D.C. Cir. 1984)). 6

        In light of the fact that Jordan advanced no theory as to what burden mixed function

 agencies bear in establishing that information was compiled for law enforcement purposes, the

 parties here pulled from different bodies of case law to argue under nearly identical standards, 7

 the main difference being the specificity of the law enforcement purpose for which the

 information was collected. While Plaintiff contends that disputed information must have been

 gathered in relation to a particular enforcement proceeding or investigation to satisfy Exemption

 7’s “compiled for law enforcement purposes” prerequisite, see Pl.’s Mot 24; Pl.’s Resp./Reply

 31, Defendant argues the requirement is satisfied when the information was compiled for a

 purpose within the sphere of the agency’s enforcement authority, see Defs.’ MSJ 29, Defs.’


 6
   The USFS moved for reconsideration and proffered additional evidence that the information
 withheld was compiled for law enforcement purposes. Whitson, 264 F. Supp. 3d at 1100.
 7
   Plaintiff relies, in part, on Whitson, advocating that “the burden is on the agency to demonstrate
 that it is a mixed-function agency that exercises a law enforcement purpose and that the records
 at issue were compiled for adjudicative or enforcement purposes.” Pl.’s MSJ 22. It continues
 that “an agency with both administrative and law enforcement functions must demonstrate that
 its purpose in compiling the particular document fell within its sphere of enforcement authority.”
 Id. (quoting Fine v. U.S. Dep’t of Energy, Office of Inspector Gen., 823 F. Supp. 888, 907
 (D.N.M. 1993)) (emphasis added). Defendant, meanwhile, explicitly borrowed from the second
 prong of the rational nexus test in noting that “other circuits have held that if the primary
 function of an agency is not law enforcement, then the agency must demonstrate that it had a
 purpose falling within its sphere of enforcement authority in compiling the particular document.”
 Defs.’ MSJ 27 (internal quotation omitted) (emphasis added). While Plaintiff’s motion argues
 that case law relying on the rational nexus test is not persuasive in this case, Plaintiff also
 contends that, “an agency record was compiled for a law enforcement purpose when ‘it was
 created or acquired in the course of an investigation related to the enforcement of federal laws
 and the nexus between the investigation and one of the agency’s law enforcement duties is based
 on information sufficient to support at least a colorable claim of its rationality.” Pl.’s MSJ 22
 (quoting Al-Turki, 175 F. Supp. 3d at 1191) (emphasis added).
                                                 28
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 29 of 36




 Resp. 27-28.

        Specifically, Plaintiff contends that Defendant cannot show it compiled the information at

 issue in this case for adjudicative or enforcement purposes, because the Form 3-177 data is

 collected and compiled in LEMIS for routine administrative purposes, not “in relation to any

 enforcement proceeding or because of the investigation of any particular incident.” Pl.’s MSJ

 24. Defendant argues that the records in this case were compiled for a purpose falling within the

 sphere of OLE’s enforcement authority.         To support its argument, Defendant provides a

 declaration from Daniel Coil, Special Agent with the OLE since 2002. Coil Decl. ¶ 1, ECF 25-2.

 Mr. Coil attests that Form 3-177s “enable OLE to enforce federal wildlife and conservation laws

 throughout the United States by effectively monitoring the import and export of wildlife

 products, ensuring that wildlife laws and regulations are being followed, and, if necessary,

 facilitating the investigation and prosecution of enforcement actions against those who violate

 wildlife laws.” Id. at ¶ 29. Defendant asserts that all of the documents at issue are housed in

 OLE’s LEMIS database, “which is one of the primary tools that OLE uses in performing its law

 enforcement functions.” Defs.’ MSJ 29.

        The standard and argument advanced by Plaintiff is similar to one expressly rejected by

 the Tenth Circuit in Jordan. 668 F.3d at 1193. In declining to adopt the appellant’s proposed

 interpretation of Section 552(b)(7), the Tenth Circuit emphasized that “[t]he statute refers to ‘law

 enforcement purposes,’ not ‘law enforcement proceedings.’”           Id.   It continued that “[n]o

 enforcement proceeding is necessary to satisfy the law enforcement purpose criterion,” id., and

 “[t]he ordinary understanding of law enforcement includes not just the investigation and

 prosecution of offenses . . . but also proactive steps designed to prevent criminal activity,” id.

 (quoting Milner, 562 U.S. at 582 (Alito, J., concurring)). “Thus, the phrase also reasonably


                                                 29
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 30 of 36




 encompasses information used to fulfill official security and crime prevention duties.” Id.

 (internal quotation omitted).

        The Court finds Defendant has proffered sufficient evidence demonstrating that the

 disputed information in this case was compiled for “adjudicative or enforcement purposes.”

 Whitson, 264 F. Supp. 3d at 1099. Plaintiff admits that the OLE investigates wildlife crimes,

 regulates wildlife trade, and enforces federal wildlife laws. OLE agents, among other things,

 collect evidence, interview witnesses, conduct surveillance, execute federal search warrants,

 make arrests, prepare cases for court, and assist state and local counterparts with wildlife crime

 investigations. OLE wildlife inspectors defend United States ports against illegal wildlife trade

 by processing declared imports and exports, intercepting wildlife contraband, conducting

 proactive enforcement operations to stop smugglers, and working with special agents to

 investigate businesses and individuals engaged in wildlife trafficking. Both OLE agents and

 investigators use LEMIS, acronym for Law Enforcement Management Information System

 (emphasis added), in performing their duties. Special Agent Coil further attests to dozens of

 specific ways the OLE uses the information on Form 3-177s for enforcement purposes. See Coil

 Decl. ¶¶ 16-28. Based on the evidence submitted, the Court concludes that Defendant has met its

 burden of demonstrating that the information it seeks to withhold from Plaintiff pursuant to

 Exemption 7 was compiled for “law enforcement purposes.”

        B.      Weight of the Privacy Interest against Public Interest in Disclosure

        The Court proceeds to examine the privacy interest at stake as weighed against the public

 interest in disclosure under Exemption 7(C), rather than Exemption 6, because Exemption 7(C)

 is more protective of privacy. Al-Turki, 175 F. Supp. 3d at 1178 (“‘[T]he privacy inquiry

 of Exemptions 6 and 7(C) [is] essentially the same,’ although Exemption 7(C) is broader.”


                                                 30
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 31 of 36




 (quoting Judicial Watch v. U.S. Dep’t of Justice, 365 F.3d 1108, 1125 (D.C. Cir. 2004))). While

 Exemption 7 allows an agency to withhold information that “could reasonably be expected to

 constitute” an “unwarranted” invasion of privacy, Exemption 6 is limited to disclosures that

 “would constitute” an invasion of privacy that is “clearly unwarranted.” See Trentadue, 501

 F.3d at 1234.

                 1.    Privacy Interest at Stake

        The second part of the three-part test to determine whether information is protected under

 Exemption 7(C) is whether there is a personal privacy interest at stake. World Pub. Co., 672

 F.3d at 827. Plaintiff argues that the submitters do not have a substantial privacy interest in the

 requested LEMIS data in this case because it is a list of individual names without additional

 personal information, like home address or financial information, and is not information that will

 subject the submitters to embarrassment or harassment. 8 Defendant argues that the privacy

 interest protected by Exemption 7(C) is at its apex in cases like this one where “the information

 sought is in the Government’s control as a compilation, rather than as a record of ‘what the

 government is up to.’” Defs.’ MSJ 30 (quoting U.S. Dep’t of Justice v. Reporters Comm. for

 Freedom of Press, 489 U.S. 749, 780 (1989)). Defendant also asserts that releasing individuals’

 names in this case could reasonably lead to harassment, because Plaintiff has previously



 8
   Plaintiff also contends that the submitters waived any privacy interest they have in the
 information by voluntarily providing the information to the government. Pl.’s MSJ 28. Plaintiff
 relies, in part, on the Privacy Act Statement included with the Form 3-177 available on FWS’s
 website which states, “[i]nformation requested in this form is purely voluntary.” Pl.’s
 Resp./Reply at 38. Plaintiff’s selective quoting fails to note the sentences that then follow:
 “Information requested in this form is purely voluntary. However, submission of requested
 information is required in order to enforce any regulations that pertain to the wildlife contained
 in the shipment. Failure to provide all requested information may be sufficient cause for the U.S.
 Fish and Wildlife Service to deny the import or export of wildlife.” See Ex. D to Pl.’s
 Resp./Reply 2, ECF 29-4 (emphasis added). Therefore, Plaintiff’s argument is unavailing.

                                                   31
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 32 of 36




 published the names of individuals involved in sport-hunting animal trophies on its website and

 such public dissemination could engender harassment by other individuals in wildlife advocacy.

 See Willis Decl. ¶¶ 100-101. Plaintiff responds that Defendant twists precedent in arguing the

 privacy interests in this case are at their apex, and Defendant provides no evidence that the

 release of individuals’ names is likely to result in harassment or that the submitters fear such

 harassment.

          The Court agrees with Defendant that the submitters have a privacy interest in their

 names.     “Typically, individuals have a privacy interest in preventing the disclosure of

 information compiled for law enforcement purposes.” Humane Soc’y Int’l., 394 F. Supp. 3d at

 76. Beyond this, the information sought in this case is a list of individuals’ names that are listed

 in a government database because of those individuals’ personal, commercial, or educational

 transactions in wildlife trade. These individuals have a privacy interest in preventing the public

 from connecting their names to the other information already disclosed in response to Plaintiff’s

 requests. Id. Additionally, the Court finds Defendant’s argument that releasing the names of

 individual submitters could reasonably lead to harassment more than speculative.           Plaintiff

 acknowledges that it has previously published the names, cities, and states of individuals who

 were issued sport-hunted trophy permits. Pl.’s Resp./Reply 17 ¶ 60; Willis Decl. ¶¶ 100-01.

 Although Plaintiff contends Defendant “only cite[s] an extreme and unusual case of harassment”

 of one individual whose name was not disclosed through FOIA, Defendant identifies several

 cases of extreme harassment included in Plaintiff’s briefing and supporting documentation. See

 Defs.’ Reply 32-33, ECF 32.

                 2.     Whether Disclosure Would Constitute an Unwarranted Invasion of
                        Personal Privacy

          The third and final part of the test for protecting information under Exemption 7(C) is

                                                 32
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 33 of 36




 whether the identified privacy interest outweighs the public interest in disclosure. World Pub.

 Co., 672 F.3d at 827. “The statutory direction that the information not be released if the invasion

 of personal privacy could reasonably be expected to be unwarranted requires the courts to

 balance the competing interests in privacy and disclosure.” Nat’l Archives & Records Admin. v.

 Favish, 541 U.S. 157, 172 (2004). Courts “must assess the extent to which disclosure would

 contribute to the ‘public understanding of the operations or activities of the government,’ not the

 interests of the requesting party.” Trentadue, 501 F.3d at 1233 (quoting U.S. Dep’t of Def., 510

 U.S. at 495). “Official information that sheds light on an agency’s performance of its statutory

 duties falls squarely within that statutory purpose”; however, that purpose “is not fostered by

 disclosure of information about private citizens that is accumulated in various governmental files

 [] that reveals little or nothing about an agency’s own conduct.” Reporters Comm. for Freedom

 of Press, 489 U.S. at 773.

        The Supreme Court has recognized that when the personal privacy concerns protected by

 Exemption 7(C) are present,

        the exemption requires the person requesting the information to establish a
        sufficient reason for the disclosure. First, the citizen must show that the public
        interest sought to be advanced is a significant one, an interest more specific than
        having the information for its own sake. Second, the citizen must show the
        information is likely to advance that interest. Otherwise, the invasion of privacy
        is unwarranted.

 Favish, 541 U.S. at 172. Because Defendant has identified a privacy interest in the submitters’

 withheld names, the Court must determine whether Plaintiff has “establish[ed] a sufficient reason

 for the disclosure.” Id.

        Plaintiff argues that “the public has a substantial interest in wildlife conservation and

 endangered species protection, and the FWS’s regulation of both.” Pl.’s MSJ 32. Plaintiff

 further argues releasing the submitters’ names would help the public understand “what the

 government is up to” by providing insight into the FWS’s permitting decisions, any outside
                                                 33
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 34 of 36




 influence on the agency, and the agency’s monitoring of international wildlife trade.

        Although Plaintiff repeatedly claims that releasing the names of individuals would shed

 light on the agency’s permitting decisions, Defendant counters that the vast majority of

 information withheld under Exemptions 6 and 7(C) is not permits or permit applications. Defs.’

 Reply 36 (“[O]nly a small subset of the documents in the LEMIS records are permit applications

 or ‘permits’ issued by FWS; the majority of documents consist of Form 3-177s, e-declaration

 confirmation pages, and permits issued by the exporting countries—not by the United States

 government.”). It also notes that, with limited exception, the OLE is not the division within

 FWS that issues permits, and Plaintiff has received unredacted information in response to prior

 requests made to the permitting division. Id. at 36 n.9.

        Plaintiff also argues that understanding potential outside influence on an agency’s

 decision is a public interest that justifies release of the individuals’ names under FOIA.

 Defendant contends that this argument is rooted in a mere speculation that the agency is not

 performing its duties the way it is supposed to and disclosure would bring these improprieties to

 light. Defs.’ Reply 37. Plaintiff, however, emphasizes that potential outside influence on an

 agency does not necessarily mean officials acted improperly. While Plaintiff tries to posture its

 argument in terms of insight into what FWS is doing, its points illustrate that Plaintiff is equally

 concerned with what the individuals whose names have been withheld are doing. In its Motion,

 Plaintiff contends that “refusing to release the redacted information prevents the public from

 determining who is importing African elephant and giraffe parts and in what numbers.” Pl.’s

 MSJ at 33. Elsewhere, Plaintiff asserts that it “has previously used trophy hunter’s names . . . to

 determine how many trophy hunters have donated to political parties[,] how much they donated




                                                 34
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 35 of 36




 . . . [and] which and how many of the trophy hunters are connected to Safari Club International.”

 Id. at 34; see also Pl.’s Resp./Reply 39-41.

        Information that would shed light on an agency’s performance of its statutory duties is

 relevant in the FOIA balancing analysis; however “[d]isclosure of records regarding private

 citizens, identifiable by name, is not what the framers of the FOIA had in mind.” Reporters

 Comm. for Freedom of Press, 489 U.S. at 765.          In response to Plaintiff’s requests, Defendant

 provided numerous Form 3-177s and their underlying documentation, and a modified LEMIS

 report containing information about the number, types, values, dates, and locations of the types

 of imports at issue in Plaintiff’s requests. Defendant contends the OLE did not redact the vast

 majority of information on these documents, nor did it redact the names of businesses under

 Exemptions 6 or 7(C). Defs.’ MSJ 24. It is difficult to see how any additional insight on the

 agency’s operation, which may be determined based on the release of individuals names,

 outweighs the privacy interests in this case. This is especially true given the Plaintiff’s expressed

 intent to use the information to determine additional personal details about these individuals,

 including their political affiliations and memberships in private clubs. Plaintiff can request and

 possesses permitting information from the division of FWS that issues permits in its pursuit of

 insight into FWS’s permitting process, rather than seek such insight through enforcement data

 properly withheld under Exemption 7(C).

        Exemption 7(C) requires courts “to protect, in the proper degree, the personal privacy of

 citizens against the uncontrolled release of information compiled through the power of the

 State.” Favish, 541 U.S. at 172. The Supreme Court has held “as a categorical matter that a third

 party’s request for law enforcement records or information about a private citizen can reasonably


                                                  35
Case 1:19-cv-01443-MEH Document 33 Filed 04/24/20 USDC Colorado Page 36 of 36




 be expected to invade that citizen’s privacy, and that when the request seeks no ‘official

 information’ about a Government agency, but merely records that the Government happens to be

 storing, the invasion of privacy is ‘unwarranted.’” Reporters Comm. for Freedom of Press, 489

 U.S. at 780. In this case, disclosing the names of individuals would not likely advance a

 significant public interest, Favish, 541 U.S. at 172, and the Court finds, balancing the competing

 interests in privacy and disclosure, that the invasion of personal privacy from release could

 reasonably be expected to be unwarranted. Accordingly, Defendants’ Motion for Summary

 Judgment as to the contested information withheld pursuant to Exceptions 6 and 7(C) is granted,

 and Plaintiff’s Motion as to the same is denied.

                                          CONCLUSION

        The evidence supplied by Defendant has satisfied its burden of justifying nondisclosure.

 Accordingly, Plaintiff’s Motion for Summary Judgment [filed October 30, 2019; ECF 21] is

 denied, and Defendants’ Motion for Summary Judgment [filed November 25, 2019; ECF 25] is

 granted.

        Entered and dated at Denver, Colorado, this 24th day of April, 2020.

                                                         BY THE COURT:



                                                         Michael E. Hegarty
                                                         United States Magistrate Judge




                                                    36
